DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This action is responsive to communications: Amendment, filed on 05/20/2022.  
This action is made FINAL.

2.	Claims 1-20 are pending in the case.  Claims 1, 9 and 17 are independent claims.  Claims 1, 7-9 and 15-17 have been amended.  



Response to Arguments
Applicant's arguments filed May 20, 2022 have been fully considered but they are not persuasive. 

Applicant argues (claims 1, 9 and 17) Kim fails to disclose or suggest “searching a set of available augmented reality content items for augmented reality content items corresponding to the at least one attribute of the object” nor “calculating, based on the searching, and a number of augmented reality content items corresponding to the at least one attribute of the object”.

In response, Yoon discloses performing, in a database, a comparison of captured object features with stored object features to identify categories, e.g. object names displayed as augmented reality content items, that correspond to a frequency of tag information (Para 48, 51, 71-73).  The identification of stored information in a database using a method of comparison corresponds to searching.  Therefore, Yoon discloses or suggests “searching a set of available augmented reality content items for augmented reality content items corresponding to the at least one attribute of the object”.

Additionally, Yoon discloses using a weighted value in the database comparison to determine a number of categories, e.g. object names displayed as augmented reality content items, based on an object feature, e.g. tag (Para 93, 95; Fig. 3A/B).  The use of a weighted value suggests a calculation.  Kim further discloses determining an object classification (Para 91, 92; Fig. 5).  Therefore, Yoon in view of Kim discloses or suggests “calculating, based on the searching, and a number of augmented reality content items corresponding to the at least one attribute of the object”.


Accordingly, dependent claims of independent claims 1, 9 and 17 are not in condition for allowance and do not overcome the teaching of Yoon, Jung and Kim.


	To the extent that the response to the applicant's arguments may have mentioned new portions of the prior art references which were not used in the prior office action, this does not constitute a new ground of rejection. It is clear that the prior art reference is of record and has been considered entirely by applicant. See In re Boyer, 363 F.2d 455, 458 n.2, 150 USPQ 441, 444, n.2 (CCPA 1966) and In re Bush, 296 F.2d 491, 496, 131 USPQ 263, 267 (CCPA 1961).

The mere fact that additional portions of the same reference may have been mentioned or relied upon does not constitute new ground of rejection. In re Meinhardt, 392, F.2d 273, 280, 157 USPQ 270, 275 (CCPA 1968).





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeo Yoon et al., US 2020/0265613, in view of Yumin Jung et al., 2020/0143166 A1 and further in view of Kim US 2014/0362111.


Independent claim 1, Yoon discloses a method, comprising: 

receiving, by a messaging application running on a device, a first request to identify an object  based on an image captured by a camera of the device  (i.e. an AR service request is made to obtain, using a camera, a live view image including multiple objects – Para 93; Fig. 7; and identify objects related to the captured image – Fig. 3);

identifying, in response to receiving the first request, the plural objects based on the image (i.e. recognize an object in a captured image – Para 48; feature information of objects is extracted – Para 93 – and identify a category of an object – Para 48, 93); 

for each of the plural objects, 
determining at least one attribute of the object (i.e. determine for each category a weight value for the image with tag information among the plurality of images from the captured image information – Para 50), 

searching a set of available augmented reality content items for augmented reality content items corresponding to the at least one attribute of the object (i.e. using a database, perform a comparison of captured object features with stored object features to identify the captured object’s associated categories, e.g. object names displayed as augmented reality content items, based on a frequency of tag information – Para 48, 51, 71-73), and 


determining, based on the searching, a number of augmented reality content items corresponding to the at least one attribute of the object (i.e. history information which includes tag information of each captured image is used to determine the preferences information for categories of objects – Para 51, 72, 73; a number of categories, e.g. object names displayed as augmented reality content items, are determined using a weighted value and based on an object feature, e.g. tag – Para 93, 95; Fig. 3A/B); 

selecting, from the plural objects, an object with a number of corresponding augmented reality content items (i.e. identify a frequency of appearance of an object category and determine preference priority of the category based on the frequency of appearances – Para 49; selecting the object with the highest preference – Fig. 4; preference priority indicates the most history of tag information – Para 51, 72, 73, 109).

Yoon fails to disclose identify plural objects, which Jung discloses (i.e. capturing an image including multiple objects to detect the object feature/appearance - Para 40).

It would have been obvious at the effective date of invention to combine Jung’s known method of identifying plural objects with the method of Yoon because each capture an image including at least one object to provide display of additional text information based on recognition of object features, which provides a predictable result based on applying a known technique to a similar device.


Yoon fails to disclose calculating a number of augmented reality content items, from plural augmented reality content items, corresponding to the at least one attribute of the object; selecting, from the plural objects, an object with a largest calculated number of corresponding augmented reality content items and displaying a name for each of the plural objects based on the selecting, which Kim discloses (i.e. determining an object classification, where the classification includes the amount of overlay information – Para 92; selecting an object having a high rank and corresponding high level of augment reality content – Fig. 5; displaying a name of an identified object having the classification/attribute of most importance – Para 91; Fig. 3B, 6).


It would have been obvious at the effective date of invention to combine Kim’s calculating a number of augmented reality content items, from plural augmented reality content items, corresponding to the at least one attribute of the object; selecting, from the plural objects, an object with a largest calculated number of corresponding augmented reality content items and displaying a name for each of the plural objects based on the selecting with the method of Yoon because association of a level of augmented reality content with classification/preference of an object provides a level/rank of augmented reality content to be displayed with a corresponding object level for the benefit of improving the degree of relevance between displayed objects and augmented reality content.
  



Claim 2, Yoon discloses identifying an object category (Fig. 3A/B, 4).
Jung discloses detecting object features (Para 40; Fig. 8B).

Yoon fails to disclose the method of claim 1, wherein the displaying comprises displaying the name of the selected object and the names of plural objects other than the selected object have been displayed, which Kim discloses (i.e. displaying a name of each identified object having the classification/attribute of most importance – Para 91; Fig. 3B, 6).


Yoon in view of Jung and Kim fail to disclose displaying the name of the selected object after the names of plural objects other than the selected object have been displayed.

It would have been obvious at the effective date of invention to combine displaying the name of the selected object after the names of plural objects other than the selected object have been displayed with the method of Yoon in view of Jung and Kim because each identifies an object category, for which Kim teaches a category name is displayed, where the order of displaying a name is a design choice variation of known work in the same field of endeavor, which yields predictable results.  



Claim 3, Yoon discloses detecting an object based on the image; recognize an object in a captured image – Para 48).

Jung discloses detecting a number of objects based on the image (i.e. capturing an image including at least one object – Para 41; Fig. 3).

Kim discloses the method of claim 1, wherein the identifying comprises detecting a preset number of objects based on the image (i.e. identifying a predetermined number of objects in an image – Para 104; Fig. 4A), which Yoon in view of Jung fails to disclose.  

It would have been obvious at the effective date of invention to combine Kim’s detecting a preset number of objects with the method of Yoon in view of Jung because Kim discloses a number of objects may be detected within a captured image including more than the number of objects, which provides discriminative display of virtual information in correspondence to desired objects (Kim, Para 29).



Claim 4, Yoon discloses the method of claim 3, wherein each object corresponds to a physical object identified in the image (i.e. recognized objects are physical objects – Fig. 2, 3A) as does Kim (i.e. the identified objects are buildings – Fig. 4A; Para 104).

Yoon fails to disclose plural objects, which Jung discloses (Para 40). 

Similar rationale as applied in the rejection of claim 3 applies herein.




Claim 5, Yoon discloses detecting a live image including plural objects and a non-physical object (i.e. detecting, in a live image, the environment, e.g. weather – Fig. 6A/B).

Kim discloses the method of claim 3, wherein at least one of the plural objects corresponds to a non- physical object associated with the image, based on a determination that a number of physical objects identified in the image is less than the preset number of objects (i.e. detecting more details about objects when less objects are detected – Fig. 4A).  

It would have been obvious at the effective date of invention to combine Kim’s at least one of the plural objects corresponds to a non- physical object associated with the image, based on a determination that a number of physical objects identified in the image is less than the preset number of objects with the method of Yoon in view of Jung because modifying the type of content recognized in an image increases features used for determining a correspondence to related image information.



Claim 6, Yoon discloses the method of claim 1, further comprising: identifying, from the augmented reality content items corresponding to the selected object, an augmented reality content item based on the at least one attribute of the selected object (i.e. identify additional information, e.g. augmented reality content, associated with an attribute of the object – Para 124, 128; Fig. 7); and displaying the image captured by the camera with the identified augmented reality content item (i.e. display the captured image - Fig. 7 “710” – and the additional information associated with an attribute of the captured image – Para 124; Fig. 7 “720-740”), as does Kim (i.e. identifying a classification/attribute of a level of importance – Para 91; Fig. 3B, 6; display overlay content, e.g. virtual information, that corresponds to the level of importance – Fig. 3A, 3B, 5 “300”).  



Claim 7, Yoon discloses ranking the plural augmented reality content items based on the at least one attribute of the selected object (i.e.  based on a preference, identify a first and a plurality of second categories as additional information, e.g. augmented reality content, associated with an attribute of the object – Fig. 3A/B; Para 96, 124, 128; Fig. 7); and 
identifying the augmented reality content item based on the ranking (i.e. based on a preference, identify a first and second categories – Fig. 3A/B; Para 96, 124, 128; Fig. 7).


Kim also discloses the method of claim 6, wherein identifying the augmented reality content item comprises: ranking the plural augmented reality content items based on the at least one attribute of the selected object (i.e. virtual information is received from communication with a server – Para 46; the attributes of the virtual information are ranked to have a level of importance – Para 105); and identifying the augmented reality content item based on the ranking (i.e. the virtual information, e.g. augmented reality content, is indicated based on the level of importance value – Para 67, 69; Fig. 5) .  


It would have been obvious at the effective date of invention to combine Kim’s ranking the plural augmented reality content items based on the at least one attribute of the selected object; and identifying the augmented reality content item based on the ranking with the method of Yoon in view of Jung because each associates augmented reality content with classification/attributes of an object, which enables a level/rank of augmented reality content to be displayed with a corresponding object level for the benefit of improving the degree of relevance between displayed objects and augmented reality content.

 


Claim 8, Yoon discloses the ranking comprises comparing the at least one attribute of the selected object with predefined attributes associated with each of the plural augmented reality content items (i.e. using preference information to identify categories of additional information, e.g. augmented reality content, associated with an attribute of the object - Para 95-96, 124, 128; Fig. 7).

Kim also discloses the method of claim 7, the ranking comprises comparing the at least one attribute of the selected object with predefined attributes associated with each of the plural augmented reality content items (i.e. the level of importance of virtual information, e.g. augmented reality content, is ranked based on a comparison of the object attributes, e.g. level of classification, and the level of the virtual information – Para 67, 68).

It would have been obvious at the effective date of invention to combine Kim’s ranking comprises comparing the at least one attribute of the selected object with predefined attributes associated with each of the plural augmented reality content items with the method of Yoon in view of Jung because each associates augmented reality content with classification/attributes of an object, which enables a level/rank of augmented reality content to be displayed with a corresponding object level for the benefit of improving the degree of relevance between displayed objects and augmented reality content.



Independent claim 9, the claim is similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein.




Claims 10-16 and 18-20, the corresponding rationale as applied in the rejection of claims 2-8 apply herein.


Independent claim 17, the claim is similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTE HARRISON whose telephone number is (571)272-7659. The examiner can normally be reached Monday - Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANTE E HARRISON/Primary Examiner, Art Unit 2619